UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 2:18-cv-06808-JMA-SIL
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 24.45.216.146,

                       Defendant.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                      WITHOUT PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

(“Defendant”) from this action without prejudice.       John Doe was assigned the IP address

24.45.216.146. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: October 21, 2019                      Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff




                                                 1
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
